                  Case
               Case     19-3272, Document
                    1:17-cv-04179-DLC     68, 11/21/2019,
                                       Document           2712692,
                                                  245 Filed        Page1
                                                            11/21/19     of 12 of 2
                                                                      Page



                                                                                           S.D.N.Y.-N.Y.C.
                                                                                                17-cv-4179
                                                                                                    Cote, J.

                              United States Court of Appeals
                                                   FOR THE
                                            SECOND CIRCUIT
                                            _________________

                    At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 21st day of November, two thousand nineteen.

      Present:
                     John M. Walker, Jr.,
                     Denny Chin,
                     Richard J. Sullivan,
                           Circuit Judges.                                                       Nov 21 2019


      United States Securities and Exchange Commission,

                                    Plaintiff-Appellee,

                     v.                                                          19-3272

      Alpine Securities Corporation,

                                    Defendant-Appellant.


      Appellant moved for a stay, pending appeal, of the collection of the monetary penalty imposed by
      the district court. Appellant has also filed a motion for leave to file a supplemental declaration
      concerning a communication that it had recently received from FINRA. At oral argument,
      Appellant clarified that, in light of the recent communication, it seeks a stay not just of the
      monetary penalty imposed by the district court but of the entire judgment. Appellant also seeks
      to expedite the appeal. The Securities and Exchange Commission (the "SEC") opposes all these
      requests.

      Upon due consideration, it is hereby ORDERED that: (1) the motion for leave to file a
      supplemental declaration is GRANTED; (2) the motion for a stay pending appeal of the entire
      judgment is GRANTED, subject to modification as set forth below; and (3) the appeal is
      EXPEDITED, as set forth below.

      The matter is hereby REMANDED to the district court, pursuant to United States v. Jacobson, 15
      F.3d 19 (2d Cir. 1994), for consideration of appropriate conditions to the stay to ensure that

CERTIFIED COPY ISSUED ON 11/21/2019
            Case
         Case     19-3272, Document
              1:17-cv-04179-DLC     68, 11/21/2019,
                                 Document           2712692,
                                            245 Filed        Page2
                                                      11/21/19     of 22 of 2
                                                                Page



Appellant's assets will not be dissipated during the pendency of the appeal while allowing it to
remain in operation. After giving the parties an opportunity to be heard, the district court may
modify the stay as it deems appropriate. This Court shall retain jurisdiction over this matter.

It is further ORDERED that the appeal is EXPEDITED as follows: Appellant shall file its
principal brief on or before January 6, 2020; Appellee shall file its brief on or before February 11,
2020; Appellant shall file its reply brief, if any, on or before February 25, 2020; and the appeal
will be heard on the first available day for argument after March 6, 2020.


                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 2
